Citation Nr: 1539477	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  14-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, to include arthritis.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to April 1983.  The Board notes that in a November 1986 administrative decision, it was determined that the Veteran was not eligible for VA benefits for his other period of active duty from April 1983 to March 1986 due to receiving a dishonorable discharge.  See the November 1986 administrative decision.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The issues of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not been submitted to reopen the claim for service connection for a left knee disorder in an April 2010 rating decision.  The Veteran was notified of this decision and of his appeal rights.  He did not appeal the decision.  

2.  Evidence associated with the claims file since the April 2010 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  



CONCLUSIONS OF LAW

1.  The April 2010 rating decision that denied reopening the claim of service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302(b), 20.1103 (2015).

2.  The evidence received since the April 2010 rating decision is not new and material, and the claim for service connection for a left knee disorder, to include arthritis, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with the relevant notice and information in January 2012 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

The VCAA notice letter also provided information regarding his petition to reopen his left knee claim in January 2012.  The RO has examined the bases for the denial in the prior decision and provided the Veteran notice describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  The Veteran was also afforded a VA examination in February 2007.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

The Merits of the New and Material Evidence Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

In the April 2010 rating decision, which denied reopening the claim for service connection for a left knee disorder, the evidence of record consisted of the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and results from a February 2007 VA examination.  Service treatment records showed complaints of knee pain.  In November 1977, the Veteran visited sick call with complaints of an injury to his right knee, and returned in December 1977, with reports of pain in both knees.  He was assessed with old sprains in both knees.  In April 1978, the Veteran reported to the orthopedic clinic with complaints of knee pain.  He was diagnosed with chondromalacia.  The Veteran continued to report pain in his knees at sick call in September 1978.  Radiographic testing performed in March 1986 showed normal knees.  

After discharge from service, VA outpatient treatment records and private treatment records contain complaints, treatment, and diagnosis of left knee pain (arthralgia).  In March 2007, the Veteran was afforded a VA examination provided by QTC Medical Services.  After review of the claims file and physical examination testing, the examiner found no evidence of a current knee disability.  The examiner noted the Veteran's complaints and treatment for knee problems in service, but concluded that his current symptoms are not related to his in-service knee problems because radiographic imaging studies currently reflect a normal knee.  

The RO concluded that the Veteran failed to submit new and material evidence showing that he has been diagnosed with a left knee disability.  The Veteran was properly notified of the April 2010 rating decision in April 2010, but did not enter a notice of disagreement (NOD) within one year of notice of the April 2010 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the April 2010 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability, to include arthritis.  Since the April 2010 rating decision, the pertinent evidence received into the record includes VA outpatient treatment records.  Specifically, the December 2011 VA outpatient treatment record notes complaints of pain, but after examination and x-ray testing, the VA physician diagnosed the Veteran with knee pain of undetermined etiology.  

While the evidence submitted in connection with his claim is new, in that it was not previously of record, it is not material as it does not show that the Veteran has a current diagnosis of a left knee disability that is attributable to his military service.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, arthralgia does not constitute diagnoses for compensation purposes.  Thus, the additional evidence received since the April 2010 rating decision does not relate to the unestablished facts necessary to substantiate the claim.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for a left knee disability, to include arthritis.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

As no new and material evidence has been submitted, the claim for service connection for a left knee disorder, to include arthritis, is not reopened.  


REMAND

Remand is warranted in order to afford the Veteran a new VA examination to determine the current severity of his service-connected lumbar spine disability and to provide a VA examination for his bilateral hearing loss claim in order to determine whether there is a link, if any, between his claimed bilateral hearing loss and military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected degenerative joint disease of the lumbar spine.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing for the lumbosacral spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain. 

Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner must describe all present neurological manifestations of the Veteran's lumbar spine strain, including nerve disorders of the upper and lower extremities.  The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.  

The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The examiner must also provide an opinion concerning the impact of the Veteran's lumbar spine strain on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

2.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The examination should include a diagnosis based upon auditory threshold testing in accordance with 38 C.F.R. § 3.385.  Based on the examination and review of the record, the examiner should provide a medical opinion as to whether it is at least as likely as not that any currently diagnosed bilateral hearing loss (1) was first manifested during active duty or (2) was manifested to a compensable degree within one year after any period of active duty.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


